Citation Nr: 1645223	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  08-37 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for right knee impairment with status-post cruciate ligament tear. 

2.  Entitlement to a disability rating in excess of 10 percent for left knee sprain. 

3.  Entitlement to an initial disability rating in excess of 10 percent for arthritis of the right hip and thigh.

4.  Entitlement to service connection for hypertension, to include as secondary to the service-connected right knee injury and medications prescribed therefor.

5.  Entitlement to service connection for headaches, to include as secondary to the service-connected right knee injury, hypertension, and medications prescribed therefor.

6.  Entitlement to a rating higher than 50 percent for service-connected posttraumatic stress disorder (PTSD) and a mood disorder.

7.  Entitlement to an effective date prior to March 16, 2006, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to November 1995. 

These matters are before the Board of Veterans' Appeals (the Board) on appeal from March 2007, October 2007, and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2013, the Veteran testified before the undersigned acting Veterans Law Judge (VLJ) at a Central Office hearing.  A copy of the Board hearing transcript has been uploaded to the Veteran's Virtual VA electronic claims file.

In March 2014, the Board granted the Veteran's claim of entitlement to TDIU and remanded the increased rating claims and service connection claims for further development.  Pursuant to the Board's remand, an April 2015 rating decision granted service connection for PTSD.

In a May 2015 statement, the Veteran appeared to raise the issue of entitlement to an increased rating for his service-connected back disability, to include an earlier effective date for the grant of service connection.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits that does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150 (a).  38 C.F.R. § 3.155 (a).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary. Id.  The May 2015 statement indicates a desire to apply for VA benefits based on an increased evaluation for a back disability, to include an earlier effective date for the grant of service connection, but does not meet the standards of a complete claim for benefits.  As the Board does not have jurisdiction over this matter, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  See 38 C.F.R. § 19.9 (b).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to a rating higher than 20 percent for a right knee disability, a 10 percent rating for a left knee disability, and a 10 percent rating for arthritis of the right hip and thigh; and entitlement to a rating higher than 50 percent for PTSD and a mood disorder, and an effective date prior to March 16, 2006, for the grant of service connection for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Giving him the benefit of the doubt, the Veteran has hypertension that had its onset in service or is otherwise etiologically related to his active service.

2.  Giving him the benefit of the doubt, the Veteran has headaches that are etiologically related to his now service-connected hypertension.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension, are met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for headaches, are met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Service connection may also be established on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

In addition, certain diseases, such as hypertension and organic diseases of the nervous system, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran contends that he has hypertension and headaches that are secondary to 
his service-connected right knee disability to include medications prescribed to treat the right knee disability.  He related his headaches to medication prescribed to treat his service-connected right hip and knee disabilities.  See, March 2006 statement.

Turning to the merits of the claims, the service treatment records do not indicate findings, complaints, or any diagnoses of hypertension and headaches.  However, service treatment records do reflect a blood pressure reading of 126/98 in May 1990, which the examining physician wanted to do a recheck in three weeks, and a reading of 110/90 in June 1991.  

Post service, private records include a September 1997 progress report that reflects a blood pressure reading of 148/96, R.  In July 2002, blood pressure was 154/104.  An August 2002 progress report shows blood pressure of 130/90 and an assessment of hypertension.  In January 2003, it was noted that the Veteran's blood pressure was 146/108, that the Veteran was then under no blood pressure medication, and that he was using Nyquil.  In February 2003, it was noted that the Veteran's blood pressure was 120/90, standing, and the assessment was hypertension in good control.  VA medical records include a November 2005 report which indicates that the Veteran was prescribed HCTZ and Lisinopril for treatment of hypertension and that headaches were a potential side effect.

On August 2006 VA hypertension examination, the Veteran presented with a history of high blood pressure since 1994.  After a thorough examination and review of the claims file, the examining physician diagnosed systemic hypertension, suboptimal control on one medication.  The examining physician opined that his hypertension is less likely as not caused by or a result of his right knee disability.  The rationale, in part, was that he had transient elevated pressure.

On March 2009 VA hypertension examination, the Veteran presented with a history of hypertension since 1996 and headaches associated with elevated blood pressure.  The claims file was unavailable for review.  The examining physician opined that he had a diagnosis of hypertension in 2004 and opined that it was less likely than not related to his service-connected bilateral knee and left hip disabilities. 

Pursuant to the Board's remand, on October 2014 VA neurological disorders Disability Benefits Questionnaire (DBQ) examination, the Veteran presented with a history of chronic daily headaches since 1993.  The examining physician diagnosed chronic daily headaches and opined that they were less likely than not incurred in or caused by the claimed in-service injury, event, or illness or proximately due to or the result of his service-connected disability.  The rationale, in part, was that his headaches were not caused by or associated with his lower extremity disabilities.  He further opined that his headaches were non-specific and were related to lifestyle and emotional tension effects.

On October 2014 VA hypertension DBQ examination, the examining physician diagnosed a history of hypertension since 1996 and opined that it is less likely caused by his back and knee injury.  The rationale was that hypertension can be influenced by multiple factors including obesity, inactivity, genetics, and other conditions including heart disease and diabetes. 

In a January 2015 addendum, upon review of the claims file, a VA nurse practitioner opined that there is no etiological link per medical literature which would support aggravation of headaches and/or hypertension based on right cruciate ligament tear or medication prescribed to treat the same.  Therefore, it is less likely as not that there is aggravation of hypertension or headaches related to a right knee condition and/or treatment.

The Board finds that the evidence of record is at least in equipoise as to whether the claims for service connection for hypertension and headaches should be granted.

With regard to hypertension, in light of the October 2014 VA examiner's diagnosis that included the Veteran's history of hypertension since 1996, which is consistent with elevated readings in service and elevated readings shortly after service, and is within one year of his discharge from service, the Board finds that entitlement to service connection for hypertension is warranted on a presumptive basis.

With regard to headaches, the medical evidence is in equipoise as to whether they were associated with his now-service connected hypertension.  In this regard, VA medical records include a November 2005 which relates headaches to medication prescribed for treatment of hypertension.  In addition, the March 2009 VA examining physician noted a history of headaches associated with elevated blood pressure since 1996.

Accordingly, with the resolution of reasonable doubt in the favor of the Veteran, the Board finds that the criteria for service connection for hypertension have been met, and that service connection is now warranted for headaches as secondary to the Veteran's now service-connected hypertension.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

The nature and extent of the Veteran's hypertension and headaches caused by his now service-connected hypertension is not currently before the Board.





ORDER

Service connection for hypertension is granted.

Service connection for headaches as secondary to the Veteran's now service-connected hypertension is granted.


REMAND

With regard to claim for increased rating for bilateral knee and right hip and thigh disabilities, the most recent VA examination was conducted in September 2016.  However, pursuant to 38 C.F.R. § 4.59, the bilateral knee, right hip and right thigh disabilities were not tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Correia v. McDonald, No. 13-3238 (U.S. Vet. App. July 5, 2016).  Therefore, the Veteran's rating claim should be remanded for a new VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  VAOPGCPREC 11-95 (1995).

Accordingly, a remand is necessary for this purpose.

While on Remand any additional VA treatment records should be associated with the claims file.

With regard to the claim for entitlement to a rating higher than 50 percent for service-connected PTSD and a mood disorder, and entitlement to effective date prior to March 16, 2006, for the grant of service connection for PTSD, in April 2015 the RO granted service connection for PTSD and included it in the evaluation for mood disorder, evaluated as 50 percent disabling, effective June 4, 2014.  In a May 2015 statement, the Veteran expressed disagreement with the effective date and the 50 percent disability rating assigned for the psychiatric disorders.  The RO has not issued a Statement of the Case (SOC) which addressed this issue.

In such cases, under judicial precedent, the appellate process was initiated by the NOD, and the appellant is entitled to an SOC on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, this issue must be remanded for additional action.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a statement of the case addressing the issue of entitlement to a rating higher than 50 percent for service-connected PTSD and a mood disorder, and entitlement to an effective date prior to March 16, 2006, for the grant of service connection for PTSD.  The Veteran should be advised that a timely substantive appeal will be necessary to perfect the appeal to the Board.  The RO should also ensure that all VCAA notice and assistance requirements are satisfied.

2.  Obtain all outstanding VA medical records related to the Veteran's bilateral knee, right hip, and right thigh disabilities, including those dated from September 2016 to the present.  All records and/or responses received should be associated with the claims file.

In order to expedite this case, the Veteran is asked to obtain these records himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

3.  After the foregoing has been completed, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his bilateral knee, right hip, and right thigh disabilities.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

With regard to the bilateral knee, right hip, and right thigh disabilities, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


